[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                           ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                   July 12, 2005
                                 No. 05-10189
                                                             THOMAS K. KAHN
                             Non-Argument Calendar               CLERK
                           ________________________

                       D. C. Docket No. 03-81070-CV-KLR

BRANDON P. MOORE,
on behalf of himself and all
others similarly situated,


                                                               Plaintiff-Appellant,

                                      versus

TRACTOR SUPPLY CO.,

                                                              Defendant-Appellee.


                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (July 12, 2005)

Before TJOFLAT, ANDERSON and GODBOLD, Circuit Judges.

PER CURIAM:
      We find that the district court properly granted summary judgment in this

Fair Labor Standards Act case because the plaintiff fit within the executive

exception to federally mandated overtime pay.

      AFFIRMED.




                                          2